DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
 	Applicant’s arguments with respect to the indefinite rejections and amended claim 9 and with respect to claim 10 are persuasive. The indefinite rejections have been withdrawn.
 	Applicant’s arguments with respect to the anticipation rejections of claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant's arguments with respect to the obviousness type rejections filed 3/24/21 have been fully considered but they are not persuasive. Applicant argues Bauer discloses a unidirectional surge bleeder circuit. However, an anticipation rejection is not made under Bauer. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner maintains Bauer in view of Fang make obvious the claimed surge bleeder circuit.
 	Applicant argues Fang discloses the positive surge protection and negative surge protection are achieved through only one surge bleeder circuit. Examiner considers it In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner has maintained the rejections under Bauer in view of Fang as set forth below.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 9 is rejected under 35 U.S.C. 102a2 as being anticipated by Fang (US 2019/0123556).
 	With respect to claim 9, Fang discloses a protection method for power supply, applied to a protection circuit for power supply, wherein the protection circuit comprises a first gate drive circuit (Fig. 3 370), a second gate drive circuit (Fig. 3 330), a transistor M2 (Fig. 3 transistor 340), a diode D2 (Fig. 3 341), a control circuit (Fig. 3 320,360) and a surge bleeder circuit (Fig. 3 380), and wherein the method comprises: receiving an .
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2012/0120535) in view of Fang (US 2019/0123556).
 	With respect to claim 1, Bauer discloses a protection circuit (Fig. 1 10) for power supply, comprising: a second gate drive circuit (Fig. 2 20 driver of 12); a transistor M2 (Fig. 1 12); a diode D2 (Fig. 1 12 diode); a control circuit (Fig. 1 20); and a surge bleeder circuit (Fig. 1 14,22), a first terminal (Fig. 1 12 source) of the transistor M2 is connected to a power supply output end (Fig. 1 12  end 16), a control terminal (Fig. 1 12 
 	Fang teaches a protection circuit (Fig. 1 100) with a surge bleeder circuit (Fig. 1 140,180); a first gate drive circuit (Fig. 1 120,130,160,170); wherein a first end of the first gate drive circuit is connected to a power supply input end (Fig. 1 112), and a second end (Fig. 1 114) of the first gate drive circuit is connected to the surge bleeder circuit; 
and the control circuit (Fig. 1 120-130,160-170) is configured to: receive an input voltage (Fig. 1 voltage 112); output a first control voltage (Fig. 1 gate 180) to the surge bleeder circuit through a first output end of the control circuit, to control the surge bleeder circuit to perform discharging (Fig. 1 180, 141 discharge) based on the first control voltage and output a first bleeder current, in a case that the input voltage is lower than a preset negative threshold voltage (paragraph 25, -BV); and output a second control voltage (Fig. 1 140 gate) to the surge bleeder circuit through a second output end of the control circuit, to control the surge bleeder circuit to perform discharging (Fig. 1 140, 181 discharge) based on the second control voltage and output 
 	With respect to claim 4, Bauer in view of Fang make obvious the circuit according . 

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2012/0120535) in view of Shinomiya (US 2009/0268360) and further in view of Fang (US 2019/0123556).
 	With respect to claim 10, Bauer discloses a protection circuit (Fig. 1 10) for power supply, comprising: a control circuit (Fig. 1 20), comprising an input end (Fig. 1 input 16-
 	Bauer discloses wherein the zener (Fig. 1 22) does not receive a second output end from the control circuit.
 	Shinomiya discloses a control circuit (Fig. 3 2) with an active shunt that can implement a zener diode functionality (Fig. 3 4) with a second output end (Fig. 3 VG1) or a shunting circuit without the diode voltage drop (Fig. 4 1) using a transistor (Fig. 4 MN1). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a control circuit with a first and second output end in order to actively clamp the input voltage to a desired voltage [paragraph 35].
 	Bauer also discloses a unidirectional surge bleeder circuit, not a bidirectional surge bleeder circuit. 
 	Fang teaches a protection circuit wherein the surge bleeder circuit comprises: a first path (Fig. 3 340-381) comprising a first transistor (Fig. 3 340) and a first diode (Fig. 3 381), the first transistor being coupled between an input terminal (Fig. 3 302) of the power supply and the first diode, and the first diode being coupled to ground (Fig. 3 304); and a second path (Fig. 3 380-341) comprising a second transistor (Fig. 3 180) and a second diode (Fig. 3 141), the second transistor being coupled between the input terminal (Fig. 3 302) of the power supply and the second diode, and the second transistor being coupled to ground (Fig. 3 304), wherein the control circuit (Fig. 3 .
Allowable Subject Matter
 	Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See the action dated 12/30/20 for the reasons for the indication 
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839